Citation Nr: 0020562	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  99-02 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for bilateral hearing 
loss.

3. Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1965 to April 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska, which denied service connection for tinnitus, 
bilateral hearing loss, and a heart disorder. 


FINDINGS OF FACT

1.  There is medical evidence that suggests a causal link 
between the veteran's  bilateral tinnitus and inservice 
acoustic trauma.

2.  There is medical evidence that suggests a causal link 
between the veteran's  bilateral hearing loss and inservice 
acoustic trauma. 

3.  There is medical evidence of an inservice and current 
chronic cardiac disorder, to include right bundle branch 
block.


CONCLUSION OF LAW

The veteran's claims for service connection for bilateral 
tinnitus, bilateral hearing loss, and heart disease are well 
grounded.  38 U.S.C.A. § 5107 (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran avers that he developed tinnitus and hearing loss 
as a result of exposure to excessive noise while in service.  
He indicates that he served in Korea and that he was exposed 
to gunfire noise for 2 or 3 days when he was told to shoot up 
outdated ammunition.  

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110.  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Certain chronic disabilities, such as 
sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

It is noted at the outset that statutory law as enacted by 
the Congress charges a claimant for VA benefits with the 
initial burden of presenting evidence of a well-grounded 
claim.  38 U.S.C.A. § 5107(a).  A well-grounded claim has 
been defined by the United States Court of Appeals for 
Veterans Claims (Court) as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  Murphy 
v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Pursuant to 38 C.F.R. § 3.385 (1999), to establish the 
presence of a hearing loss disability for VA purposes, the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz (Hz) must be 40 dBs or greater, or when 
three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 
26 dBs or greater or when speech recognition scores using the 
Maryland CNC test are less than 94 percent.

It is the decision of the Board that the veteran has 
submitted well grounded claims for service connection for 
tinnitus and the bilateral hearing loss.  While the service 
medical records show no hearing loss as defined by 38 C.F.R. 
§ 3.385, and post-service VA examinations in September 1968 
and September 1969 are negative for any pertinent abnormal 
findings, the separation audiometric examination does reflect 
two elevated pure tone thresholds in the right ear (25 and 70 
at 4000 and 6000 Hertz, respectively) and a VA audiological 
evaluation in September 1997 suggested a causal link between 
both hearing loss and tinnitus and inservice acoustic trauma. 
The September 1997 VA audiological examination revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
65
90
LEFT
20
15
20
35
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 in the left ear.  The 
examiner noted that the veteran first noticed tinnitus in 
1964, coincident with a M60 discharge.  The veteran reported 
his tinnitus was constant and bilateral although it had no 
affect on his daily life.  The examiner summarized that the 
configuration of the hearing loss was consistent with the 
reported history of noise exposure and that the veteran would 
have difficulty understanding speech in noise.  

It is the decision of the Board that, as there is medical 
evidence that suggests a causal link between both tinnitus 
and bilateral hearing loss and inservice acoustic trauma, the 
veteran's claims for service connection for tinnitus and 
bilateral hearing loss are well grounded.  38 U.S.C.A. § 5107 
(West 1991).

As to the veteran's heart disorder, in his notice of 
disagreement he indicated that he had an irregular heartbeat 
prior to service but that before service he would just lie 
down and rest to wait for the heartbeat to return to normal.  
He further asserted, however, that such was not disabling 
until after he entered active service, and that he may have 
seriously damaged his heart due to exertion in military 
service.

The service medical records show that the veteran had 
episodes of tachycardia while on active duty.  It was 
reported in August 1965, while he was in basic training, that 
his tachycardia started when he was 14 but that the episodes 
were infrequent before active duty.  He indicated that the 
episodes were now lasting longer with more discomfort.  
However, his heart was normal upon physical examination.  The 
assessment was paroxysmal atrial tachycardia by history and 
normal heart.  An EKG at that time revealed an incomplete 
right bundle branch block pattern but was otherwise normal.  
In September 1965, the veteran reported frequent but very 
short (seconds) duration of tachycardia.  He was advised to 
continue medication.  The treating physician at that time 
also indicated that the veteran might not require further 
medication once basic training was completed in a week.  A 
similar history was again noted in October 1966; the 
examination at that time was within normal limits, with a 
normal heart rate and rhythm, and no pertinent diagnosis was 
recorded, although Dilantin therapy was continued.  

While there is indication that the veteran had an irregular 
heart rate prior to service and a cardiac examination upon 
his separation from service was normal, there is inservice 
EKG evidence suggestive of right bundle branch block, a 
clinical diagnosis of paroxysmal atrial tachycardia, and 
medical evidence to show that the veteran was treated with 
medication, apparently for an arrhythmia.  Post-service VA 
examinations in September 1968 and September 1969 included 
normal heart examinations and there is no subsequently dated 
medical evidence of a heart disorder until many years after 
service, but upon a VA cardiac examination in March 1998, it 
was reported that the veteran was taking heart medications, a 
systolic murmur was noted clinically, a diagnosis of cardiac 
arrhythmia by history was recorded, and an EKG at that time 
revealed a right bundle branch block.

It is the Board's judgment that, while the service separation 
examination included a normal clinical evaluation of the 
heart, and post-service VA examinations in September 1968 and 
September 1969 are negative for any pertinent abnormal 
findings, there is medical evidence to show a current chronic 
heart disorder and apparently a similar diagnosis during 
service, which is sufficient to well ground the veteran's 
claim.  Savage, supra.  




 

ORDER

The veteran's claims for service connection for bilateral 
tinnitus, bilateral hearing loss, and heart disease are well 
grounded; to this extent only, the appeal is granted.


                                                           
REMAND

As the Board has found the veteran's claims well grounded, 
the VA has a duty to assist him with his claims.  See 38 
U.S.C.A. § 5107(a) (West 1991).  It is the Board's judgment 
that further development of all three claims is indicated.  
Specifically, while there is medical evidence suggestive of 
the contended causal relationships sufficient to well ground 
the veteran's claims, recent examinations were incomplete and 
did not include a review of all of the relevant medical 
evidence in the claims file.  If the medical evidence of 
record is insufficient, the Board is always free to 
supplement the record by seeking an advisory opinion or 
ordering a medical examination in its decisions that clearly 
support its ultimate conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  The Board finds that audiological 
and cardiac examinations that include a review of the claims 
file and opinions addressing the claimed etiological 
relationships are warranted.

Accordingly, this case REMANDED to the RO for the following 
action:

1.  The RO must ask the veteran to 
provide the names and addresses of any VA 
or non-VA health care providers, who have 
provided treatment for tinnitus, hearing 
loss, or heart disease since service.  
After obtaining the necessary 
authorization, the RO should request any 
records identified, which are not already 
in the claims file.  38 C.F.R. § 3.159 
(1999).

2.  Thereafter, the veteran should be 
afforded a VA audiological examination to 
determine the etiology of his tinnitus 
and bilateral hearing loss.  The examiner 
is also requested to review all pertinent 
medical records that are associated with 
the claims file.  The physician should 
opine whether it is at least as likely as 
not that the veteran's tinnitus and/or 
hearing loss began during service or 
whether either disorder is causally 
linked to some incident of active duty, 
to include claimed acoustic trauma.  Any 
tests deemed necessary by the examiner 
should be accomplished.  The claims file 
must be made available to the examiner 
for review.

3.  The veteran should also be afforded a 
VA cardiac examination for the purpose of 
determining the etiology of any heart 
disease that may be present.  The 
examiner is requested to review the 
claims folder and opine  whether it is at 
least as likely as not that any heart 
disorder that is identified, to include a 
cardiac arrhythmia or right bundle branch 
block, began during service, is causally 
related to some incident of service, or, 
if determined to have preexisted service, 
was chronically worsened during service.  
The physician is requested to provide a 
complete rationale for his or her 
opinion.  All indicated tests or studies 
should be accomplished.  The claims file 
must be made available to the examiner 
for review.

4.  After completion of the above 
development, the RO should readjudicate 
the issues of entitlement to service 
condition for tinnitus, bilateral hearing 
loss, and heart disease.  If any of the 
benefits sought remains denied, both the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and be afforded the appropriate 
time in which to respond.
The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is hereby notified that if he does 
not report to the VA examination, his claims may be denied.

The veteran is free to submit any additional argument or 
evidence he desires to have considered in connection with his 
current appeal.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

